Citation Nr: 0636677	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus type II.

2.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy in all four 
extremities is due to chronic alcohol use without clinical 
evidence of aggravation by his service-connected diabetes 
mellitus type II.

2.  The veteran's erectile dysfunction is due to chronic 
alcohol use without clinical evidence of aggravation by his 
service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy is not proximately 
due to or aggravated by his service-connected diabetes 
mellitus type II, nor was it incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2006).

2.  The veteran's erectile dysfunction is not proximately due 
to or aggravated by his service-connected diabetes mellitus 
type II, nor was it incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2002, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a March 2006 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claims 
were then readjudicated in June 2006 after affording him with 
sufficient opportunity to respond to the March 2006 letter.  
Thus the Board finds that the late timing of the notice of 
the fourth Pelegrini II element is nonprejudicial error as 
the veteran has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
the March 2006 letter pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, given the denial of 
the veteran's claims, any questions as to a disability rating 
or effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran assisted in the development of his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records are in the file.  VA outpatient 
treatment records are in the file for March 1999 through 
March 2006.  The veteran did not identify any private medical 
treatment for his claimed conditions.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
submitted a statement in May 2006 that he had no additional 
evidence to submit.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in January 2004 and 
April 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

The veteran has claimed that his peripheral neuropathy and 
erectile dysfunction are secondary to his service-connected 
diabetes mellitus type II (diabetes).  The veteran was 
granted service connection for diabetes by rating decision 
issued in November 2003.  Initially the veteran argued that 
his diabetes was the cause of his peripheral neuropathy and 
erectile dysfunction, but most recently has argued that his 
diabetes has worsened and is aggravating these conditions.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation. 

Peripheral Neuropathy

The medical evidence shows the veteran was first diagnosed to 
have diabetes in April 2003.  VA treatment records prior to 
April 2003 do not show a diagnosis of peripheral neuropathy.  
At a VA examination in September 2003 for diabetes, the 
veteran complained for the first time of numbness in both 
upper and lower extremities, but no actual diagnosis was 
made.  In January 2004 the veteran was afforded a VA 
peripheral nerves examination specifically for his claimed 
peripheral neuropathy.

At the January 2004 VA examination, the veteran complained of 
cramps in his upper and lower extremities, paresthesias 
almost all over and numbness in the lower extremities.  He 
was on oral hypoglycemic agents for his diabetes.  The 
assessment was that the veteran has a peripheral neuropathy, 
sensory motor type, in the upper and lower extremities, 
without atrophy or wasting.  The examiner opined, however, 
that the etiology of the peripheral neuropathy is more likely 
than not alcohol induced since the veteran's history of 
alcohol intake was present a long time before the diagnosis 
of diabetes was made in early 2003, and the veteran admitted 
to still using alcohol at that time.  

The Board remanded the veteran's claim in March 2006 in order 
to afford the veteran with another examination because the 
January 2004 examination report does not contain an opinion 
regarding whether there is any increase in severity of the 
veteran's peripheral neuropathy due to his diabetes.  The 
veteran was reexamined in April 2006.  The examiner found 
that the veteran's peripheral neuropathy was essentially 
unchanged from the examination in January 2004.  The examiner 
again opined that the veteran's peripheral neuropathy was due 
to his alcohol usage and that there was no clinical evidence 
of aggravation by his diabetes.  

The VA treatment records do not show any treatment specific 
to complaints of peripheral neuropathy although there was 
some complaints of leg pain in July 2004 which the veteran 
related to being off of Tramadol.  Diabetes foot exams in 
April 2004 and February 2006 show consistent findings of 
discoloration of the feet bilaterally and decreased 
monofilament sensation of the left foot only, but no actual 
diagnosis of peripheral neuropathy is shown in the treatment 
records.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of secondary service connection 
for peripheral neuropathy.  The VA examiner's opinion 
establishes that the veteran's peripheral neuropathy is not 
related to his diabetes, but is rather due to his chronic 
alcohol use.  Furthermore, the VA examiner opined that the 
veteran's peripheral neuropathy is not aggravated by his 
diabetes as there is no clinical evidence of aggravation as 
seen on history and neurological examination.  There are no 
medical opinions of record to contradict the VA examiner's 
opinions, and the Board finds no reason to discount the VA 
examiner's opinions as they are based upon a review of the 
entire record.  Thus service connection for peripheral 
neuropathy as secondary to service-connected diabetes is not 
warranted.

The Board must also consider, however, whether service 
connection may be granted on either a direct or presumptive 
basis.  Direct service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  In order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2006).  

A review of the service medical records does not show any 
complaints related to or a diagnosis of peripheral neuropathy 
while in service.  The first diagnosis of peripheral 
neuropathy was not until 2004, almost 40 years after the 
veteran's discharge from service.  Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000).  Thus the evidence fails to establish a nexus between 
the veteran's peripheral neuropathy and some disease or 
injury incurred in service.  In addition, the evidence fails 
to show the veteran's peripheral neuropathy manifested to a 
compensable degree within one year of his discharge from 
service.  Thus the preponderance of the evidence is against 
finding that the veteran is entitled to service connection 
for his peripheral neuropathy on either a direct or 
presumptive basis.

The preponderance of the evidence being against the veteran's 
claim for service connection for peripheral neuropathy, the 
benefit of the doubt doctrine is not applicable, and the 
veteran's claim must be denied.

Erectile Dysfunction

The medical evidence shows the veteran was first diagnosed to 
have diabetes in April 2003.  VA treatment records prior to 
April 2003 do not show a diagnosis of erectile dysfunction.  
At a VA examination in September 2003 for diabetes, the 
veteran complained for the first time of having erectile 
dysfunction.  The assessment was erectile dysfunction by 
history.  In January 2004 the veteran was afforded a VA 
genitourinary examination specifically for his service 
connection claim for erectile dysfunction.

At the January 2004 VA examination, the veteran claimed that 
he developed erectile dysfunction at the same time he was 
diagnosed with diabetes.  No actual physical problem was 
found on objective examination.  The assessment was erectile 
dysfunction.  The examiner opined, however, that this was not 
related to the veteran's diabetes.  He stated that erectile 
dysfunction is a long-term consequence of diabetes, due to 
circulatory and nervous pathways affected by the disease, but 
this is not the case of this veteran (who was diagnosed with 
diabetes in April 2003).  The examiner noted, however, that 
the veteran does have a history of alcohol ingestion and 
dependence, and he is still drinking.  Therefore, it was the 
examiner's opinion that the veteran's erectile dysfunction is 
more likely than not secondary to the veteran's history of 
alcohol ingestion and dependence and not to diabetes.

The Board remanded the veteran's claim in March 2006 in order 
to afford the veteran with another examination because the 
January 2004 examination report does not contain an opinion 
regarding whether there is any increase in severity of the 
veteran's erectile dysfunction due to his diabetes.  The 
veteran was reexamined in April 2006.  The examiner again 
found that the veteran's erectile dysfunction was more likely 
than not secondary to alcohol ingestion and not produced by 
diabetes.  Furthermore the examiner stated that the veteran's 
erectile dysfunction had not been aggravated nor had it 
improved since the last examination in January 2004.  

VA treatment records do not show any treatment for erectile 
dysfunction although the most recent treatment records do 
list impotency as a condition on the veteran's problem list.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of secondary service connection 
for erectile dysfunction.  The VA examiner's opinion 
establishes that the veteran's erectile dysfunction is not 
related to the veteran's diabetes, but is rather due to his 
chronic alcohol use.  Furthermore, the VA examiner stated 
that the veteran's erectile dysfunction has not been 
aggravated by his diabetes.  There are no medical opinions of 
record to contradict the VA examiner's opinions, and the 
Board finds no reason to discount the VA examiner's opinions 
as they are based upon a review of the entire record.  Thus 
service connection for erectile dysfunction as secondary to 
service-connected diabetes is not warranted.

The Board must also consider, however, whether service 
connection may be granted on either a direct or presumptive 
basis.  Service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2006).  As erectile dysfunction is not one of 
the enumerated chronic diseases, service connection on a 
presumptive basis is not warranted.  

A review of the service medical records does not show any 
complaints related to or diagnoses of erectile dysfunction 
while in service.  The first diagnosis of erectile 
dysfunction was not until 2004, almost 40 years after the 
veteran's discharge from service.  Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000).  Thus the evidence fails to establish a nexus between 
the veteran's current erectile dysfunction and some disease 
or injury incurred in service, and service connection on a 
direct basis is not warranted.  

The preponderance of the evidence being against the veteran's 
claim for service connection for erectile dysfunction, the 
benefit of the doubt doctrine is not applicable, and the 
veteran's claim must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy, 
including as secondary to service-connected diabetes mellitus 
type II, is denied.

Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected diabetes mellitus 
type II, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


